Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     ALLOWANCE
                                           EXAMINER'S AMENDMENT 
1.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
.
The application has been amended as follows:
    - Replace claim 1 in its entirety with the following:
           -- 1.  (Currently Amended) An ice bucket assembly for use with an ice maker in a refrigerator, the ice bucket assembly comprising: 
         a storage chamber configured to store ice pieces made by the ice maker of an ice maker assembly disposed over a housing in an ice compartment region of the refrigerator; 
         a crushing chamber configured to crush the ice pieces made by the ice maker and stored in the storage chamber and thereby produce crushed ice; 
         an extrusion chamber having an extrusion head configured to produce nugget ice from the crushed ice from the crushing chamber; 
         wherein the storage chamber, the crushing chamber, and the extrusion chamber are arranged horizontally within the ice bucket assembly; 
        at least one auger disposed in the storage chamber and configured to move the ice pieces, whether uncrushed or crushed, through the storage chamber, the crushing chamber, and the extrusion chamber to be dispensed as the nugget ice; and 
       a front cover disposed vertically and proximate to the extrusion chamber and configured to be received by and cover a housing collar disposed at a front portion of the housing in the ice compartment region, the front cover having an opening for discharging the nugget ice from the extrusion chamber. --
   
        - Replace claim 9 in its entirety with the following:
             -- 9. (Currently Amended) The ice bucket assembly of claim 2, wherein the ice bucket assembly is inserted and withdrawn from a location between a positioning wall disposed internal to the housing of the ice compartment region, and a side wall of the housing of the ice compartment region. --


2.    Claims 1-3 and 5-9 are allowable while claim 4 is cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a front cover disposed vertically and proximate to the excursion chamber and configured to be received by and cover a housing collar disposed at a front portion of the housing in the ice compartment region, the front cover having an opening for discharging the nugget ice from the excursion chamber.
4.      Closest prior art: Mitchell et al. (US 2011/0308269) discloses an ice bucket assembly fan ice making, storage and dispensing compartment 34); Fig. 3) for use with an ice maker (ice maker portion of assembly 30) in a refrigerator (Refrigerator 10; Fig. 1), the ice bucket assembly (30) comprising: & storage chamber (ice storage bin 38) configured to store ice pieces (ice cubes 42) mace by the ice maker; a crushing chamber (upper portion of ice pelleter 40} configured to crush the ice pieces (42) made by the ice maker and stored in the storage chamber (38) and thereby produce crushed ice (48); an extrusion chamber (lower portion of ice pelleter 40) having an extrusion head (extrusion die 54} configured to produce nugget ice (ice pellets 59) from the crushed ice (48); at least one auger (54, 44) configured to move the ice pieces (42), whether uncrushed (via 44) or crushed (via 54), through the storage chamber (38), the crushing chamber (upper 40), and the extrusion chamber (lower 40), wherein the nugget ice (59) produced by the extrusion head (54) is smaller in size as compared to the ice pieces (42) made by the ice maker (refer to pars. 3 and 33 for ice nuggets being smaller) and stored in the ice bucket assembly (38) prior to production of the nugget ice (59).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                       Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763